tcmemo_1996_8 united_states tax_court earnest and laura tillman petitioners v commissioner of internal revenue respondent earnest tillman petitioner v commissioner of internal revenue respondent docket nos filed date earnest tillman and laura tillman pro sese diane l worland for respondent memorandum findings_of_fact and opinion laro judge earnest tillman and laura tillman petitioned the court to redetermine respondent’s determination_of_a_deficiency in their federal_income_tax an addition thereto under sec_6651 and a penalty for negligence under sec_6662 respondent reflected this determination in a notice_of_deficiency issued to earnest tillman and laura tillman on date earnest tillman petitioned the court to redetermine respondent’s determination_of_a_deficiency in his and federal income taxes and additions thereto under sec_6651 and sec_6654 respondent reflected this determination in a notice_of_deficiency issued to earnest tillman on date the notices of deficiency show the following deficiencies additions to tax and penalty earnest and laura tillman docket no year deficiency additions to tax sec_6651 sec_6662 penalty dollar_figure dollar_figure dollar_figure earnest tillman docket no year deficiencies additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number dollar_figure big_number in an amendment to her answer respondent alleges that mr tillman is liable for deficiencies for and greater than those amounts shown in the corresponding notice the greater deficiencies respondent states stem from an insurance payment that mr tillman received in to cover the theft of his fully depreciated truck and moneys that mr tillman received in and for sales that he did not report on his schedules c profit or loss from business the amendment also states that mr tillman is liable for larger additions to tax on account of the increased deficiencies the cases were consolidated for trial briefing and opinion following concessions we must decide whether petitioners may deduct expenses on their and schedules c that were not allowed by respondent whether petitioners may deduct interest and taxes on their and schedules a itemized_deductions that were not allowed by respondent whether unemployment_compensation received by mrs tillman in is includable in petitioners’ gross_income whether mr tillman’s and schedules c failed to report income from sales of dollar_figure and dollar_figure respectively whether mr tillman failed to report income for stemming from his receipt of an insurance payment covering the theft of his fully depreciated truck whether petitioners are liable for additions to their and taxes under sec_6651 whether mr tillman is liable for additions to his and taxes under sec_6654 whether petitioners are liable for a penalty for under sec_6662 we hold for respondent on all issues unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar earnest tillman and laura tillman are separately referred to as mr tillman and mrs tillman respectively we use the term petitioners to refer to mr tillman or mr tillman and mrs tillman as may be appropriate findings_of_fact petitioners are husband and wife they resided in laporte indiana when they petitioned the court they filed a and form_1040 u s individual_income_tax_return using the status of married filing joint_return they filed the return on date and they filed the and returns on date petitioners’ tax_return did not include dollar_figure of unemployment_compensation that mrs tillman received during that year petitioners’ through schedules a reported the following taxes and interest taxes interest big_number big_number big_number dollar_figure dollar_figure dollar_figure respondent allowed the following amounts taxes interest big_number big_number big_number dollar_figure dollar_figure dollar_figure petitioners have a trucking business tillman trucking trucking that they operate as a sole-proprietorship petitioners’ schedule c reports trucking’s gross_receipts as dollar_figure included in these receipts are dollar_figure from edward c levy dollar_figure from howard belstra and dollar_figure from crawford materials co crawford not included in these receipts is another dollar_figure that trucking received from crawford for sales to it during petitioners’ schedule c reports trucking’s gross_receipts as dollar_figure all of these receipts are from edward c levy not included in these receipts is dollar_figure that trucking received from crawford for sales to it during trucking’s through expenses as reported by petitioners on their schedules c are as follows big_number dollar_figure - - dollar_figure car truck expenses truck payment dollar_figure - - truck seats - - - - trucks paint - - - - big_number trailer tarps - - - - big_number trailer payment - - - - big_number big_number - - depreciation big_number big_number big_number insurance rent or lease big_number big_number - - vehicles mach equip - - - - big_number repairs big_number big_number big_number truck wash - - big_number taxes licenses big_number big_number big_number travel tolls - - big_number big_number utilities fuel tires battery box - - - - big_number oil fuel air filter lube filter - - cb radio oil hoist a’freeze big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number nuts bolts master - - - - big_number total big_number big_number respondent allowed the following amounts dollar_figure dollar_figure - - big_number big_number dollar_figure big_number - - - - big_number big_number big_number depreciation--1988 peterbilt insurance rent or lease repairs truck wash - - - - taxes licenses utilities fuel tires oil fuel air filter lube filter cb radio oil hoist a’freeze big_number big_number nuts bolts masters - - - - big_number big_number big_number truck interest big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - - - total big_number big_number big_number respondent did not allow payments of dollar_figure and dollar_figure reported by petitioners for and respectively as expenses of a peterbilt truck and a peterbilt truck mr tillman acquired the peterbilt in date and he began using it in trucking’s business during that year in acquiring the peterbilt mr tillman signed three agreements with pro am leasing inc pro am the first agreement was entitled master lease purchase agreement this agreement petitioners erroneously reported that these expenses totaled dollar_figure the total is actually dollar_figure however she did allow petitioners to deduct the portion of these payments that she determined was interest she also let petitioners deduct the depreciation that they reported for the peterbilt stated that pro am was renting the peterbilt to mr tillman and that he was paying pro am months of rent at dollar_figure per month it also stated mr tillman was liable for all taxes fees and other charges on the truck mr tillman was responsible for maintaining the truck mr tillman had title to the truck mr tillman was responsible for insuring the truck at his own expense mr tillman assumed and bore the entire risk of loss on the truck including loss from damage theft or destruction and mr tillman shall have and shall be deemed to have properly exercised an option to purchase the truck upon his timely payment of all monthly rents due under the agreement under the second agreement mr tillman was treated as the purchaser of the peterbilt for purposes of the investment_credit under the third agreement mr tillman acknowledged that the lease was assigned to michigan national bank for collection of the rent immediately after the acquisition mr tillman applied to the state of michigan for title to the peterbilt stating that i am the purchaser of the peterbilt mr tillman also registered the truck in indiana stating that he was the owner and the state of indiana issued him a certificate of title in in his stated capacity as owner of the pro am had purportedly purchased the truck from the seller in date at a total cost of dollar_figure peterbilt mr tillman agreed to lease the truck to indian trucking co inc and he signed a credit application with pro am for at least the 1-year period ended date mr tillman insured the peterbilt with canal insurance co canal on date mr tillman notified canal that the truck had been stolen on date mr tillman’s written notification states when your policy was issued to the insured mr tillman insured was the sole and unconditional owner of the peterbilt the truck was worth dollar_figure at the time of its theft and mr tillman’s policy with canal provided for a dollar_figure deductible on the theft for federal_income_tax purposes the truck was fully-depreciated ie mr tillman had no basis in it later that year canal issued a dollar_figure check payable to mr tillman and michigan national bank to cover the theft and mr tillman in his stated capacity as owner of the peterbilt transferred his title in the truck to canal pro am also certified that mr tillman was the owner of the truck and that its security_interest in the truck was terminated on or about date mr tillman purchased a mack truck for dollar_figure to replace the peterbilt with respect to the peterbilt mr tillman acquired that truck in from peterbilt motors co motors motors issued mr tillman a certificate for it reflecting that motors sold him the truck subject_to the security interests of national bank of detroit and pro am a document was filed with the state of indiana reflecting that mr tillman purchased the peterbilt truck in for dollar_figure later that year the state of indiana issued a certificate of title to mr tillman showing that he owned the peterbilt and that the lienholders were national bank of detroit and pro am pro am issued mr tillman a statement showing that his interest charges would be dollar_figure for if he timely made all of his required_payments opinion petitioners must prove that respondent's determinations set forth in her notices of deficiency are incorrect rule a 290_us_111 respondent must prove the increased deficiencies asserted in her amendment to answer rule a 94_tc_582 additional schedule c expenses an individual may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on a trade mr tillman had borrowed dollar_figure from pro am to acquire the peterbilt the loan agreement states borrower warrants and agrees that borrower is the owner of the collateral free from any liens encumbrances or security interests except for the security_interest granted hereby and will defend the collateral against all claims and demands of all persons at any time claiming the same or any interest therein or business sec_162 whether expenditures are ordinary and necessary generally are questions of fact 320_us_467 we agree with respondent that petitioners may not deduct any expenses on their schedules c other than the ones she has allowed petitioners have not persuaded us that they incurred any other expenses including the disallowed amounts reported on their tax returns or even if they had that these other expenses were ordinary and necessary under sec_162 see also sec_6001 petitioners must keep sufficient records to substantiate any deduction otherwise allowable by the code with respect to the and peterbilts respondent determined that mr tillman purchased these trucks petitioners claim that mr tillman leased them to support their claim petitioners rely primarily on the fact that some of the documents surrounding the acquisition use the terms lease or rent we are not persuaded whether a transaction is a sale or a lease does not rest on the name given to the transaction by the parties thereto either in or out of the surrounding documents what is critical is the intent of the parties we must ask ourselves what did the parties to the transaction believe the legal effect of the transaction to be 446_f2d_841 7th cir affg in part revg in part and re54_tc_385 with this in mind we are unpersuaded that mr tillman’s acquisitions of the peterbilts were intended to be other than purchases the acquisition documents but for_the_use_of the terms rent and lease contain language that is more indicative of purchases than of leases and mr tillman by his own actions represented himself to third parties including the internal_revenue_service as a purchaser of the trucks we also find relevant the facts the agreement underlying the acquisition of the peterbilt provided that mr tillman would purchase the truck upon his payment of the total rent and the total rent was a close approximation of the total amount that mr tillman would have had to have paid had he financed the truck’s purchase with a financial lender the fact that a purported lessee will pay a nominal fee to acquire leased property upon the expiration of the lease tends to show that the property was actually sold to him or her 54_tc_385 affd on this issue 446_f2d_841 7th cir and the fact that no payment is required as is true with the case at hand tends to show the same we hold for respondent on this issue the parties have stipulated that mr tillman would have been required to make monthly payments of dollar_figure had he purchased the peterbilt with a 20-percent downpayment and financed the rest at an interest rate of percent we also note that mr tillman’s rental payments are not deductible under sec_162 sec_162 allows a deduction for rental payments for the use or possession of property to which the taxpayer has not taken title or is not continued additional schedule a deductions for reasons similar to those stated above we agree with respondent that petitioners may not deduct more interest or taxes on their schedules a than she has allowed we hold for respondent on this issue taxability of unemployment_compensation gross_income includes unemployment_compensation sec_85 given the facts that mrs tillman received dollar_figure of unemployment income in and that petitioners did not report this amount on their tax_return we must hold for respondent on this issue unreported sales income gross_income includes income from whatever source derived sec_61 petitioners agree that trucking received dollar_figure and dollar_figure in gross_receipts from crawford during and respectively and that petitioners’ tax returns reported only dollar_figure of these receipts for and none of them for we hold that petitioners failed to report dollar_figure in sales income for and dollar_figure in sales income for receipt of insurance proceeds a taxpayer realizes gain on a conversion eg a loss to the extent that the insurance proceeds connected thereto exceed the adjusted_basis of the underlying property sec_1001 continued taking title or in which he has no equity a taxpayer may elect to defer recognition of the gain to the extent that the insurance proceeds do not exceed the cost of qualifying property that is purchased to replace the converted property sec_1033 a taxpayer's failure to recognize the gain is considered an election under sec_1033 sec_1_1033_a_-2 income_tax regs respondent alleges that mr tillman should have recognized a dollar_figure gain in on account of his insurance recovery we agree in he received dollar_figure from canal to cover the theft of the peterbilt and he had no basis in the truck for federal_income_tax purposes thus mr tillman realized a dollar_figure gain because dollar_figure of this gain is considered deferred due to the fact that he purchased the mack truck in he should have recognized the remaining gain of dollar_figure in he failed to do so we hold for respondent on this issue addition_to_tax under sec_6651 respondent determined additions to tax under sec_6651 in each year asserting that petitioners failed to file timely a federal_income_tax return we have found that all of petitioners’ tax returns were filed untimely they were filed outside of the periods of time mentioned in sec_6072 and sec_6081 in addition the record does not show that any of the untimely filings was due to reasonable_cause and not due to willful neglect thus we sustain respondent’s determination that petitioners are subject_to additions to tax under sec_6651 in each year see waitzkin v commissioner tcmemo_1992_216 additions to tax under sec_6654 respondent determined additions to mr tillman’s and taxes under sec_6654 asserting that he failed to pay estimated_tax an addition_to_tax under sec_6664 is mandatory unless one of the exceptions contained in that section applies 91_tc_874 none of these exceptions apply thus we sustain respondent on this issue penalty under sec_6662 respondent determined a penalty under sec_6662 for petitioners’ taxable_year asserting that their underpayment of income_tax for was due to negligence or intentional disregard of rules or regulations sec_6662 imposes a penalty equal to percent of the portion of the underpayment attributable to negligence negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 negligence has also been defined to include a lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances 942_f2d_444 7th cir affg 94_tc_96 petitioners must prove that respondent's determination of negligence is erroneous id pincite 58_tc_757 they have failed to do so thus we sustain respondent on this issue to reflect the foregoing decisions will be entered under rule
